DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                 Status of the Application
This application, filed 08/22/2019, is a continuation of 15/371,129, filed 12/06/2016, now U.S. Patent No.10423895.
Response to Amendment
Amendment received on 03/16/2021 is acknowledged and entered. Claim 1-2 have been canceled. Claim 3 has been amended. Claims 3-16 are currently pending in the application. 
Terminal Disclaimer of 03/16/2021 has been acknowledged and entered.
The nonstatutory double patenting rejection of 01/22/2021 has been withdrawn. 

Claim Rejections - 35 USC § 101
	Claim rejections under 35 USC § 101 have been withdrawn due to the Applicant’s amendment.

Allowable Subject Matter
Claims 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claim 3 recites the combination of additional elements, which, as a whole integrates the mental process of determining a number of open seats to be allocated for 

The remaining dependent claims 4-16 are considered allowable, as they are dependent and based off of an allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reason for Allowance”.






Conclusion

	A prior art search has been conducted; however, no new pertinent references were uncovered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        03/17/2021